CONVENTION D'ETABLISSEMENT

ENTRE

LA REPUBLIQUE DU CAMEROUN
ET

SUD CAMEROUN HEVEA S.A

à
&

Cu
ENT

J

RE

É

la République du Cameroun, ci-après dé Le Gouvernement

Cameroun », représentée par le Ministre de nomie, de la Planification et de

l'Aménagement du Territoire,

D'une part;

ET

SUD CAMEROUN HEVEA S.A, Société Anonyme au capital de 10 milliards FCFA,
dont le siège est à Yaoundé BP. 382, N° de contribuable M101000033472J, numéro
d'enregistrement N° RC/YAO/2010/B/520, ci-après dénommée « l'investisseur ou
SCH SA », représentée par Monsieur Jean Marc SEYMAN son ADG,

D'autre part;

Le Gouvernement et SCH SA étant ci- après collectivement désignés « les parties »

Il est préalablement précisé ce qui suit :

La République du Cameroun est représentée dans le cadre de cette convention par la
branche exécutive du gouvernement qui désire que l'investisseur investisse dans la
production du caoutchouc naturel et de l’huile de palme en vue de créer des emplois,
réduire la pauvreté, augmenter les exportations et les revenus ainsi qu’entreprendre
des activités économiques en aval au Cameroun;

Le gouvernement accepte de promouvoir et protéger l'investisseur et se porte garant
du développement efficient et sécurisant des affaires de l'investisseur au Cameroun ;

L'investisseur désire, d’une part, développer et exploiter à grande échelle des
plantations d'hévéa et de palmier à huile au Cameroun avec des opérations en aval
conduisant à l'exportation de caoutchouc et des produits du palmier ainsi produits;

L'investisseur désire, d'autre part, entreprendre des investissements significatifs au
Cameroun après avoir reçu des garanties du Gouvernement portant sur les aspects
légaux, fiscaux et autres qui régissent et/ou régiront ou sont et seront applicables
aux investissements ainsi qu'aux opérations commerciales de l'investisseur au
Cameroun. "

Ceci étant exposé, les parties conviennent et arrêtent ce qui suit,

Akr | F
RTE 1: DISPOSITIONS GENERALES

Article 1 : OB[ET

Cette convention, complétée par des annexes qui font partie intégrante de celle-ci,
fixe, conformément aux dispositions de l'Ordonnance N° 90/001 du 29 Janvier 1990
portant statuts de la Zone Franche Industrielle, de la loi ratifiant l'ordonnance ainsi
qu'aux dispositions de son décret d'application et des textes modificatifs
subséquents tels qu’en vigueur à la date de signature de la convention:

+ Les droits et obligations ré:iproques des parties dans le but de l'établissement
et l'exploitation à grande échelle par SCH SA de plantations d'hévéa et de
palmier à huile au Cameroun avec des opérations en aval conduisant à
l'exportation de caoutchouc et des produits cu palmier ainsi produits.

+ _ Le programme d'investissement présenté à l'article 2,

Article 2 : PROGRAMME D'INVESTISSEMENT

Le coût du projet est estimé à 203 milliards de FCA, répartis comme il suit :
+ 20 milliards pendant la première phase ;
+ _ 183 milliards pendant la deuxième phase.

Article 3 : DEFINITION DES TERMES

a) Filiale: Entité constituée en vertu des lois applicables de la République du
Cameroun.

b} Cameroun: La République du Cameroun;

c) Camerounais: toute personne constituée en vertu des lois du Cameroun ou
reconnue’comme un citoyen de la République du: Camer: en vertu des textes
applicables y compris Les personnes ayant bénéficié des dispositions de l'Orcor::1
N° 90/001 du 29 Janvier 1990 et des textes modificatifs subséquents;

d) Opérateur: l'opérateur désigne toute personne ou entité constituée au Camerour
ou hors du Cameroun nommée par SCH S.A. aux fins de l'exécution des obligations
de cette dernière dans le éadre de cette convention, tels que définis par l'inrestisseur
‘) Date de production : La date du début de production effective di caoutchouc -
l'huile du palme, pour une zone géographique donnée.

Article 4 : DUREE DE LA CONVENTION

4.1 La présente conventiôn prend effet à compis. * 4 date de sa signature et rertera
valable pour une période initiale de 50 (r*»"::2) ans.

L Ab. 7 t
4.2 À la demande de SCI

riode initiale, cette convention peu re rénouv

supplémentaires de (vingt cinq) ans um sur la de termes cu

fiscaux et douaniers qui doivent être renégociés et acceptés d'accord parties

4.3 Malgré les dispositions prévues au paragraphe 1 ci-dessus, cette convention peut
être résiliée avant son terme dans les trois cas suivants :

| + D'un commun accord entre les parties ;
+ Le renoncement de la SCH SA ;
+ Par l'Etat dans les conditions énoncées par la présente convention.

Article 5 : CHAMP D’APPLIC, DELA VENTION

La présente convention s'applique à SCH SA, à ses filiales en aval et à toute personne
physique ou morale à qui SCH SA peut céder tout ou partie des droits et obligations
qui lui sont conférés au terme de la présente convention.

PARTIE II : DROITS ET OBLIGATIONS DE LA SUD CAMEROUN HEVEA S.A.

Article 6: AFFIRMATIONS, GARANTIES ET ENGAGEMENTS PRIS PAR
L [SS)

L'investisseur affirme et garantit au gouvernement qu'à partir de la date de la
constitution de la société d'investissement :
a) l’Investisseur est une société anonyme, dûment constituée selon les lois de
la République du Cameroun ;
b) Il n'y a pas de procès, poursuite ou enquête contre l'investisseur;

c) l'investisseur a été dûment autorisé par ses organes compétents à conclure
la présente convention ;

d) l'investisseur a les moyens techniques et les ressources financières
nécessaires pour s'acquitter de ses obligations en vertu de la présente
convention et de mettre en place tous les investissements et autres
engagements relevant de la présente convention;

ve} les activités de l'investisseur au titre de la présente convention n’entraînent
pas de conflit avec ses obligations légales où contractuelles, actuellement
en cours ou pour lesquelles il se serait engagé ;

' 4 ,

ñn la SCHSA s'engage à solliciter l'agrément au régime de la zone franche tel
qu’en vigueur à la date de la signature de la convention.

Article 7 : OCTROI DES DROITS

7.1 Droits de production et autres droits fondamentaux :
Le gouvernement octroie par la présente à l'investisseur le droit exclusif, la franchise
et la licence, et pendant la durée de la convention: (i) de s'engager dans la

production dans la zone relevant de la concession prévue par la présente convention .

ou dans d'autres régions du Caneroun, (ii) de développer, gérer, entretenir,
réhabiliter et développer la zone de production conformément aux dispositions de la
convention, (iii) d'exporter exclusivement l'hévéa et l'huile de palme produits dans
les/plantations, (iv) de cultiver d’autres produits agricoles après en avoir avisé le
gouvernement ou son représentant (sauf pour les cultures vivrières); de mener toute
autre activité envisagée par la présente convention, conformément à la législation en
vigueur.

Sous réserves des dispositions de la convention, Le gouvernement octroie la zone de
production (qui est décrite dans l'annexe à cette convention) à l'investisseur pour son
usage exclusif conformément aux térmes de la convention. Dans le cas où le
gouvernement ou toute autorité gouvernementale et/ou un démembrement de l'Etat
se livre à une activité, y compris toute activité autorisée dans la convention qui
affecte la production de façon défavorable, ou, s'agissant d'une partie quelconque de
la zone de production qui est destinée à être mise en valeur par l'investisseur pour la
production, aurait un effet défavorable sur la production dans le futur, le
gouvernement s'engage à indemniser l'investisseur à hauteur du coût
d'investissement et/ou la réduction de la juste valeur marchande globale du
placement de l’investisseur au Cameroun, calculée de telle sorte que le
gouvernement paie à l'investisseur un montant suffisant pour rétablir ce dernier à la
même situation économique, sur une base après impôt, dont il aurait bénéficié si
l'activité exercée par le gouvernement ou l'autorité gouvernementale et/ou le
démembrement de l'Etat, le cas échéant, n'avait pas eu lieu.

7.2 Agrandissement de la zone de production : .

Si l'investisseur détermine pendant le cours de cette convention, et à sa seule
discrétion, qu'un agrandissement de la zone de production est nécessaire,
l'investisseur est en droit de prendre des mesures pour acquérir des terres
supplémentaires, qu'elles appartiennent au patrimoine national ou soient des terres
privées, à ses propres frais, y compris Le coût de négociation, et lorsque la négociation
est conclue, cette terre devient une partie de la zone de production, et profitera de
tous les bénéfices accordés à la zone de production d'origine.

b l F &

ne :

D
ue ést de

hytéotique, [’
100 USD pour les terr
USD par hectare pour les terr. Le montant de loyer sera
calculé au prorata des surfaces plantées et non plantées. Lesd

loyer annue

effectivement dévelopr

pour la plantation et {

qui ne sont pas plan

its montants sont
payables annuellement et par avance au plus tard le 15 janvier de l’année pour
laquelle le paiement est effectué. Le montant annuel de ces loyers sera revu d'accord
parties tous les 15 ans. Toutefois, l'augmentation éventuelle ne pourra excédée 25%
du loyer en vigueur.

74 Les droits annexes:

Pour un exercice approprié ct efficace des droits qui sont conférés à l'investisseur en
vertu de cette convention, l'investisseur ou son représentant ont le droit :

-  Exclusivement dans la zone de production, de construire et entretenir toute
infrastructure qu'il juge nécessaire conformément à la législation en vigueur.

- De construire toute infrastructure hors de la zone de production
conformément à la législation en vigueur; une telle infrastructure une fois
achevée, deviendra une propriété publique, mais l'investisseur ou son
représentant aura Le libre usage, sans restriction, de cette propriété publique
sans le paiement d'aucune taxe, redevance ou loyer que ce soit.

- De transporter les produits ou les biens utilisés dans les activités de
l'investisseur et de son représentant dans l'enceinte et hors de la zone de
production, que le transport soit effectué par l'investisseur ou par des tiers.

- De couper et d'utiliser du bois dans la concession conformément à la loi et
selon des modalités définies d'accord parties entre la SCH SA et le Ministère
en charge des forêts ;

- En exclusivité dans la zone de production, prendre et utiliser l’eau, la terre, les
pierres, les roches, le sable, l'argile, et le gravier n'ayant pas de valeur
commerciale significative autrement que comme agrégat, matières de
remplissage ou autres matériaux de construction, tel que l'investisseur jugera
nécessaire ou utile à ses activités, sans autre autorisation ou le paiement de
frais supplémentaires, et toute activité menée en vertu du présent article ne
peut pas être considérée comme l’activité minière en application de toute loi.

- Tous les chemins et les sentiers dans la zone de production utilisés de temps
immémorial par la population locale doivent rester ouverts à la libre
utilisation par le public, sous réserve de restrictions raisonnables que,
l'investisseur peut décider dans l'intérêt de la sûreté et la sécurité de ses actifs

DL | £

Lo
de façon à ce que cet usage n'interfère pas sensiblement avec les activités de

l'investisseur.

7.5 Autres ressources naturelles :

Si le gouvernement ou ses représentants souhaitent explorer, développer ou exploiter
les ressources pétrolières et minérales dans la zone de production, ils doivent
d’abord en informer au préalable l'investisseur et le droit du gouvernement ou de ses
représentants à cet égard doit être soumis aux conditions suivantes :

- Une telle activité n’est pas de nature à interférer de façon significative sur le
plan opérationnel avec les activités ou les droits de l'investisseur qui
découlent des présentes.

- Le gouvernement ou ses représentants doivent dédommager totalement
l'investisseur ou son représentant pour pertes FORomIQUes ou autres subies
en raison de l'activité du gouvernement.

7.6 Les droits fonciers :

Le gouvernement doit faciliter l'obtention par l'investisseur des titres et/ou
autorisations nécessaires à l’exercice des droits sur toutes les zones de production;

le gouvernement ne doit pas accorder, sans que les parties ne soient convenues, à
toute personne autre que l'investisseur, des droits de propriété, d'occupation,
d'usage ou autres qui seraient incompatibles avec l'exercice et la jouissance des droits
accordés à l'investisseur en vertu de cette convention.

Article 8: OBLIGATION DE RESPECTER LES NORMES TECHNIQUES ET DE
SECURITE _RELATIVES A LA GESTION ET LA PROTECTION DE
L'ENVIRONNEMENT ET DE LA POPULATION

La SCH SA s'engage à mener ses activités conformément aux normes nationales et
internationales techniques et de sécurité en matière de protection de l’environnement
et de la population.

Article 9 : OBLIGATION DE REPARER LES PREJUDICES SUBIS PAR LES TIERS

Conformément au droit commun, la SCH SA s'engage à indemniser toute personne
qui subit une perte du fait de ses activités à l'intérieur de la concession.

OBLIGATION__DE RECRUTER ET DE FORMER DES
CAMEROUNAIS

Article __10:

La SCH SA est libre de recruter du personnel sans distinction de nationalité et de
mettre fin à l'emploi de ces personnels conformément à la législation, à la
réglementation et à la convention collective en vigüeur.

À niveau égal de qualification et expérience, la préférence est accordée aux
ressortissants camerounais. Sous réserve de la disponibilité des candidats,
l'investisseur et l'exploitant veillent à ce que les ressortissants camerounais
représentent au moins 80% de la population active globale et ce dans les 7 ans à
compter de la date effective de mise en exploitation. L'emploi d'un ressortissant
camerounais pour un poste particulier n'exclut pas l'emploi subséquent d'un
ressortissant non-camerounais pour ce poste aussi longtemps que durera la présente
convention, sous réserve que le pourcentage de ressortissants camerounais pour
l'ensemble de la main d'œuvre soit par ailleurs respecté.

Dans l’année suivant la signature de la présente convention, la SCH SA doit
présenter un programme de formation à l'Etat pour avis, en vue d'assurer la
formation technique et professionnelle de son personnel camerounais afin de lui
permettre d’avoir accès À tous les postes de travail en fonction de leurs qualifications
professionnelles.

ARTICLE 11 : CONSTRUCTION ET EXPLOITATION D'INFRASTRUCTURES

(A)Route:- toutes autoroutes et routes, y compris chemins agricoles, dans la zone de
concession, resteront ouverts au public, sous réserve de limitations raisonnables pour
leur utilisation, tel que l'investisseur pourra les imposer: (i) dans l'intérêt de la
sécurité de personnes et des biens et propriétés des participants au projet, (ii) en
veillant à ce que cet usage n’occasionne une gêne aux activités de l'investisseur,
L'investisseur aura droit de dresser des barrières de sécurité sur les routes dans la
zone de concession lorsque et aussi long temps qu'il le juge nécessaire.

(B}Construction par le gouvernement:- le gouvernement a le droit de construire des
routes, voies ferrées, lignes télégraphiques et téléphoniques dans la zone de
concession, à condition que ceci n’interfère pas avec les activités de l'investisseur. Le
Gouvernement fournira à l'investisseur et ce au plus tard le 31 Janvier de chaque
année, un plan sur 2 ans définissant ses activités de construction dans la zone de
concession; il s'engage à indemniser intégralement l'investisseur pour toutes les
pertes économiques ou autres, y compris les honoraires d'avocats et tous autres coûts
et frais liés ou découlant de ladite activité de construction.
(C)Le gouvernement accepte que l'investisseur et/ou ses représentants puissent
utiliser tout aéroport, port, transport routier, ferroviaire, transport public ou moyens
ou services simlaires, appartenant ou exploités par le gouvernement ou par ses
représentants et ce au tarif le plus favorable alors en vigueur.

Article 12 : SANTE PUBLIQUE, SECURITE ET SALAIRES.

(A) L'investisseur et le gouvernement ou ses représentants s'accordent à investir
dans le domaine de la santé, des assainissements, des infrastructures scolaires et
autres coûts sociaux. 50% des coûts étant à la charge de l'investisseur et 50% à la
charge du gouvernement et/ou ses représentants. Dans l'hypothèse où l'investisseur
préfinance la mise en place de ces installations, il a le droit de recouvrer la part du
financement à la charge du gouvernement, des impôts actuels et futurs ou autres
taxes, y compris des taxes foncières ou tout montant dû à l'Etat sous quelque forme
que ce soit ;

(B)La sécurité au travail est assurée conformément à la législation camerounaise;

(QL'investisseur peut en matière de sécurité, soit procéder au recrutement des
personnes affectées à cet effet, soit assurer directement la sécurité des personnes, des
biens et équipements dans la zone de concession. Toutefois, l'investisseur peut
également demander à l'Etat de fournir des forces de maintien de l’ordre, demande à
laquelle le gouvernement doit se conformer si la situation l'exige; toute installation
relevant du gouvernement sur la concession ne peut se faire qu'avec l'accord
préalable de l'investisseur ;

(D) Le gouvernement s'engage à intervenir pour faire respecter la loi à l'intérieur de
la concession, à la demande de l'investisseur ;

(E)Les salaires minimums et rémunérations sont conformes aux dispositions des Lois
etrèglements en vigueur au Cameroun

(F})Facilitations d'iramigration et gestion de personnels expatriés: le Gouvernement
s'engage à fournir des visas et à faciliter la circulation des ressortissants non
camerounais at Cameroun aux fins d'exécution de la présente convention

(G)Libre circulation des employés : Toute personne employée par l'investisseur peut
se déplacer librement au Cameroun.

Article 13: L'INTEGRATION DU PROJET DANS L'ECONOMIE NATIONALE

Dans Le cadre de ses activités, la SCH SA s'engage à utiliser, autant que possible, les
services des sous-traitants camerounais.

ES

Article 14 : DE L'ASSURANCE

141 : SCH SA doit assurer tous les aspects de ses activités conformément au droit
camerounais et à tous les traités internationaux signés et ratifiés par l'Etat du
Cameroun. À cet égard, l'entreprise est libre de négocier:

(A) avec les assureurs de son choix : (i) la couverture d'assurance applicable, (ii) le
libellé de la police d'assurance, (iii) les primes et les frais d'assurance, (iv) la
procédure de paiement de ces frais ainsi que les comptes bancaires et les monnaies à
utiliser pour ces paiements, (v) la procédure de règlement des sinistres, les comptes
bancaires et les monnaies à utiliser pour ces règlements, (vi) les conditions de
réassurance, et (vit) tous les termes d'assurance, à condition que les assureurs soient
légalement établis au Cameroun ou soient représentés par une société d'assurance
dûment agréée et régie par la loi camerounaise ;

(B) avec les réassureurs de son choix hors du Cameroun, tous les aspects de
réassurance choisis pour venir en soutien des couvertures d'assurance prises
conformément au présent article.

142 : Conformément à l’article 3 du code CIMA et à l'article 7(2) de l'ordonnance
n°85-3 du 31 aout 1985, l'Etat donne son accord pour que SCH SA et les tiers
bénéficiaires soient autorisés à souscrire des polices d'assurance libellées en devises.

143 : Nonobstant le paragraphe 14.1 ci-dessus, SCH SA n'est pas exempté, pour les
activités prises en vertu de cette convention, des dispositions de l'ordonnance n°85-3
du 31 aout 1985 relatives à la restriction sur le transfert des risques et des primes
d'assurance hors du Cameroun.

PARTIE III : OBLIGATIONS DE L'ETAT

ARTICLE 15: AFFIRMATIONS, GARANTIES ET ENGAGEMENTS PRIS PAR LE
GOUVERNEMENT

Le gouvernement affirme et garantit à l'investisseur et ce à compter de la date
d'entrée en vigueur de la présente convention et/ou de la date de l’extension
éventuelle de la superficie de la zone de production comme suit :

15.1 : Garantie des droits de l'investisseur

Sous réserve, pour l'investisseur de s'acquitter en temps opportun de toutes ses
obligations matérielles, le gouvernement affirme et garantit les droits de
p ‘ 10

2 |

1

l'investisseur et les titres à lui accordés selon les termes et conditions de la présente
convention ainsi que la jouissance paisible du bail emphytéotique ou titre de
propriété accordés par la présente et s'engage à défendre et protéger ces droits pour
le bénéfice de l'investisseur.

15.2 : La garantie de la propriété et l'usage

(A)Le gouvernement garantit que toutes les terres concédées ne sont grevées
d'aucune hypothèque, charge, servitude, droit d'usage, droit de passage ou autres et
ne sont pas soumises à une convention enregistrée ou non que ce soit à l’heure :
actuelle ou qui entrera en vigueur à l'avenir, notamment le versement d’indemnités
de toute nature aux populations voisines ou à d'autres personnes dont la réparation
incombe à l'Etat.

(B)Ledit terrain octroyé en vertu de ces concessions n’est soumis à aucune activité
agricole ou commerciale autre que celle visée par la présente convention.

15.3 : Les biens personnels

Excepté le bail emphytéotique et/ou Le titre de propriété octroyé par les présentes, les
droits et privilèges octroyés à l'investisseur sont des droits contractuels.

15.4 : Absence de poursuite, procédure ou enquête

Aucune poursuite, procédure ou enquête, n’est en cœurs visant le gouvernement et
qui pourrait porter atteinte aux obligations prises en vertu des présentes.

Le cas échéant, tout conflit émanant d’un accord antérieur à la concession est de la
responsabilité du Gouvernement.

15.5 : Pouvoir et autorisation

Le gouvernement confirme que ses représentants ont tout pouvoir nécessaire pour
s'engager sur les termes et mettre en œuvre la présente convention.

15.6 : Mise en exécution

Le gouvernement déclare que la présente convention a été dûment et valablement
autorisée, signée et transmise ; et qu’elle constitue une obligation légale, valide et
exécutoire conformément à ses dispositions.

15.7 : Exactitude des déclarations et garanties

Le gouvernement déclare que les affirmations et garanties ci-dessus sont exactes. Le
gouvernement déclare également n’avoir omis aucun fait important.

: ; 1

ae |

;) 1
15.8 : Absence de conflit de lois

Le gouvernement affirme que l'exécution de la présente convention n’entraînera pas
de conflit avec quelque loi et/ou quelque accord qu’il soit, y compris vis-à-vis de
ticrs. En cas de conflit, les parties conviennent que les dispositions conflictuelles de La
présente convention seront remplacées par d'autres dispositions qui procureront les
mêmes avantages et imposeront les mêmes responsabilités à l'investisseur que les
dispositions devenues caduques.

15.9 : L'accès à l’information

Le gouvernement s'engage à donner accès à l'investisseur aux informations de
quelque nature que ce soit (sauf celles relatives à la défense nationale) concernant la
zone de concession.

15.10 : Facilitation des permis, licences et autorisations

Le gouvernement s'engage à faciliter l'obtention des permis, licences et autorisations
nécessaires à l'exécution de la présente convention.

15.11 : Aide pour recherche de financement et d'accord

Le gouvernement s'engage à aïder l'investisseur en lui fournissant toutes
confirmations, documents et/ou renseignements requis par l'investisseur en vue de
conclure des accords relatifs à la mise en place de financement, sans que ceci engage
la responsabilité financière de l'Etat.

15.12 : Assurance contre les risques politiques

Une couverture MIGA et / au toute couverture contre les risques politiques pourront
être demandés par l'investisseur et le gouvernement s'engage à aider et à faciliter
l'obtention d'une telle couverture, à condition que ceci n'entraîne pas de coût poux le
Gouvernement. | !

15.13 : L'Etat garantit La stabilité du cadre juridique, fiscal, douanier et de contrôle
des changes applicable aux opérations de la SCH SA au titre de la présente
convention, ainsi que la stabilité des termes et conditions de la présente convention. |

15.14 : En ce qui concerne les opérations de SCH SA sous cette convention, l'Etat
s'abstiendra de modifier Le cadre juridique, fiscal, douanier et le régime de contrôle
des changes de manière à porter. atteinte aux droits et obligations découlant de la
présente convention pour SCH SA.

1515 (A): Lorsque SCH SA estime qu'une mesure législative, réglementaire ou
administrative prise par l'Etat a un effet négatif sur les droits et obligations découlant

ve
j

de la présente convention, SCH SA se réserve le droit de demander que cette décision
ne s'applique pas aux opérations relevant de la présente convention

A cet effet, SCH SA adresse une plainte à l'autorité compétente, indiquant les motifs
sur lesquels son avis est fondé. Dans un délai de deux (2) mois, à compter de la date
de réception de la plainte déposée par la SCH SA, l'autorité compétente peut :

+ _ Soit rejeter la plainte, dans ce cas, SCH SA peut recourir à l'arbitrage ;

+ _ Ou alors admettre la plainte de la SCH SA et, en conséquence, s'assurer que la

décision en question ne soit pas applicable à SCH SA.

-Lorsqu'il n'y a pas de réponse dans le délai imparti, la plainte sera réputée avoir été
admise.

(B) Une fois la procédure visée à l'alinéa (A) ci-dessus lancée, l'application de la
mesure à SCH SA est suspendue. La mesure ne peut être applicable que dans le cas

où la plainte de SCH SA est rejetée et où SCH SA n'a pas recours à l'arbitrage dans
un délai de deux (2) mois ou dans le cas où la décision d'arbitrage rejette la plainte.

15.16: L'Etat doit s'abstenir de se livrer à la nationalisation ou l'expropriation des
actifs appartenant à la SCH SA.

15.17 : Cependant, lorsque les circonstances exigent de telles mesures, l'Etat convient
que, conformément aux principes du droit international, une indemnité juste et
équitable sera versée à la SCH SA dans des délais conformes au droit international.
Lorsque les parties ne parviennent pas à s'entendre sur le montant de l'indemnité,
celle-d sera évaluée conformément à l’article 23 ci-dessous.

ARTICLE 16: FISCALITE DE PORTE

Le Gouvernement accorde à la SCH SA les avantages douaniers prévus par le régime
de la zone franche tel qu’en vigueur à la date de signature de la présente convention:

Le cas échéant, les droits de douane seront pris en charge par la partie camerour..'e.

ARTICLE 17 : FISCALITE INTERNE É

Le Gouvernement accorde à la SCH SA les avantages fiscaux prévus * - «le sb de
la zore franche (et ses textes modificatifs) tel qu’en vigueur à le date de signature de
la présente convention, à savoir :

17.1 : Exonération totale, pendant les dix premières an *25 d'exploitation, des impôts
‘et taxes directes en vigueur ou à créer ainsi «: . “ ; droits d'enregisement et de
timbre de quelque nature que ce soit.

PS :

1

Ÿ
17.2: A partir de la onzième année d'exploitation, l'entreprise continue à bénéficier
des avantages prévus au paragraphe précédent, sauf en ce qui concerne l'impôt sur
les bénéfices industriels et commerciaux auquel elle est soumise au taux global de 15

173: Le bénéfice fiscal déterminé en application du Code Général des Impôts
s'obtient après imputation d'une somme égale à :

+ 25 % de la masse salariale versée aux salariés de nationalité camerounaise au
cours de l'exercice ;

+ 25 % des dépenses d'investissement de l'exercice.

En cas de changement des règles d’assiette de l'impôt sur les bénéfices industriels et
commerciaux, les nouvelles dispositions ne s'appliquent à la SCH SA que si elles lui
sont plus favorables.

174 : les déficits subis au cours de la période d'exonération visée au paragraphe 17.1
ci-dessus, sont considérées comme charge des exercices suivants et déduits des
bénéfices réalisés pendant lesdits exercices sans limitation de délai de report.

17.5 : La SCH SA n'est pas assujettie à l'obligation de réinvestir la réserve spéciale de
réévaluation des immobilisations prévues par les lois et règlements en vigueur.

17.6 : Si les paiements anticipés effectués sont inférieurs au montant de l'impôt final
sur les bénéfices imposables, le gouvernement peut, sous réserve des lois applicables,
appliquer des intérêts sur le solde restant dû à un taux ne dépassant pas 5% l'an et ce
jusqu'au paiement intégral. Si l'investisseur a payé en trop son impôt sur les
bénéfices imposables, l'investisseur peut compenser le trop-perçu avec ses autres
impôts ou demander Le remboursement.

ARTICLE 18 : CONTROLE DÉS CHANGES
18.1 La SCH SA a le droit d'entreprendre librement les opérations suivantes :

A) Ouvrir, entretenir, gérer et clôturer des comptes bancaires sy compris des comptes
libellés en devises à l'étranger et au Cameroun ;

B) Recevoir, garder et débourser de ces comptes des fonds en devises ou monnaie
locale, notamment pour le paiement des dividendes, biens et services, intérêts et
principal sur les prêts, rapatriement dy capital, avances aux actionnaires, droit de
transit et autres impôts ; retirer lesdits fonds ou les transférer dans un autre compte à
l'étranger ou au Cameroun ;

14

de

=
1

C) Effectuer la conversion de ces devises en monnaie locale, de la monnaie locale en
devises et d'une monnaie à tout autre de son choix, le tout au taux applicables aux
transactions commerciales d'ordre général ;

D) Contracter des prêts à l'étranger, nécessaires pour mener ses activités au
Cameroun.

18.2 La SCH SA bénéficie de l'exonération fiscale sur le transfert, l'acquisition et la
cession de devises.

18.3 Sans préjudice des droits accordés par Le présent article, la SCH SA s'engage à se
conformer aux formalités administratives relatives à la réglementation en vigueur en
matière de change au Cameroun

ARTICLE 19 : GARANTIES GENERALES
19.1 : L'Etat accorde à SCH SA:

i. La liberté dans le choix des entrepreneurs, des opérateurs ct des fournisseurs
de service ;

ü. Le recrutement libre et la libre circulation du personnel ainsi que la délivrance
des visas et permis de travail sous réserve du respect des lois et règlements en
vigueur et des mesures visant à maintenir l'ordre.

19.2 : L'Etat s'engage à n’apporter aucune restriction ou modification :
i Au libre exercice des dispositions des statuts de SCHSA ;
ä, Au libre choix des actionnaires ;

iü. Au Libre choix des personnes en charge de la gestion et du contrôle de SCH
SA;

iv. À la liberté dans les décisions de SCH SA en ce qui concerne son organisation
et. son fonctionnement (notamment, augmentation et réduction du capital,
distribution ou rétention des bénéfices sous forme de réserves) ;

v. Au régime applicable dans Les relations entre SCH SA et ses actionnaires ;

vi. A la liberté dans les décisions relatives à la gestion technique, administrative,
commerciale ou financière de la SCH SA ;

vi. À la liberté pour SCH SA d'emprunter ou de prêter des fonds, conformément
à son acte constitutif etses statuts.

15

Pre
19.3: L'Etat s'engage à accorder à SCH SA en temps utile: (i) les autorisations
d'importation pour l'achat des matières premières, produits et équipements et (ii)
loute autre autorisation nécessaire pour les activités qui seront exercées
conformément à la présente convention, selon les modalités habituelles et conditions,
sans aucune discrimination à leur détriment.

19.4 : L'Etat s'engage à délivrer à SCH SA, à condition que l'entreprise remplisse les
conditions requises par la loi camerounaise, un certificat de conformité pour les
marchandises devant être importées pendant la phase d'installation. Ce certificat doit
être délivré dans un délai de vingt et un (21) jours suivant la présentation du dossier
nécessaire à cette fin.

ARTICLE 2 : NON-DISCRIMINATION

Si pendant la durée de la présente convention une autre entreprise du secteur de
l'hévéa ou du palmier à huile au Cameroun bénéficie d’une ou plusieurs conditions

* qui sont considérées par SCH SA comme étant plus favorables que celles prévues par
la présente convention, le bénéfice de cette condition ou de ces conditions s'applique
à SCH SA à sa demande.

PARTIE IV : DISPOSITIONS DIVERSES ET FINALES

ARTICLE 21: C DE LA CONVENTION

211 : L'Etat et la SCH SA s'engagent à coopérer afin d'atteindre les objectifs énoncés
dans la présente convention.

21.2 : Les parties s'engagent à veiller à ce que les droits et les obligations énoncés par
la présente convention soient pleinement exécutoires sur tout le territoire de l’Etat du
Cameroun.

ARTICLE 22 : SUIVI ET SURVEILLANCE

221: Le suivi permanent des engagements pris dans cette convention et la
surveillance de l'exécution de celle-ci doivent être supervisés par-un comité de suivi
dont les membres sont nommés par le Ministre en charge de l'économie et qui
comprend les représentants des administrations compétentes et de SCH SA, ainsi que
toute personne dont la compétence peut s'avérer utile.

22.2 : Les frais de fonctionnement du comité de suivi sont arrêtés d'accords parties et
seront supportés par SCH SA.

16
1

223: Pendant la phase d'installation, le comité de suivi dressera un rapport
semestriel sur la bonne exécution des engagements pris dans la présente convention.

ARTICLE 23 : REGLEMENT DES DIFFERENDS

lout différend entre le gouvernement et l'investisseur ou l'un de ses représentants
devra être résolu à l'amiable. Dans le cas contraire, la partie iésée pourra porter le
différend auprès de la Cour Internationale d'Arbitrage à Paris ; le droit applicable au
fond du litige est le droit camerounais ainsi que les règles et pratiques internationales
applicables en matière d'investissement entre les Etats et les particuliers. Les parties
s'engagent à respecter le verdict de la cour arbitrale et en assumer les conséquences
financières et autres,

ARTICLE 24 : FIN D'EFFET DE LA CONVENTION
Cette convention prendra fin à la fin du terme ou avant dans les cas ci-après :

(A) L'investisseur a le droit de mettre fin à la convention sans motif, soit pour la
totalité ou toute partie de la zone de concession en donnant 90 jours de préavis par
écrit ; une telle résiliation n’exemptera pas l'investisseur des obligations définies par
cette convention qu'il aurait accumulées avant ladite résiliation, .

(B) Le gouvernement a le droit de résilier la convention si l'un des événements
suivants se produit :

i.  L'investisseur contrevient de façon matérielle, sur une ou plusieurs de ses
obligations matérielles de telle manière que ceci a une incidence importante
sur l'activité de l'investisseur et que ces violations sont systématiques où

: répétées,

ii  L'investisseur a demandé à bénéficier de la mise sous administration
provisoire pour tous ou une partie substantielle de ses biens.

ii.  L’investisseur a entamé une procédure de liquidation.
ARTICLE 25 : CESSION ET TRANSFERT

a) L’investisseur a le droit de céder ou de transférer tout ou partie de son intérêt dans
la zone de concession ainsi que ses droits et obligations relevant de la présente
convention en faveur de quelque personne que ce soit. Un tel transfert ou cession est
effectif dès que l'investisseur en aura informé le gouvernement ;

b) Le gouvernement ne peut céder ou transférer ou autrement permettre la cession
ou le transfert de tout ou partie de ses droits ou obligations en vertu de la présente

È 17

rad |

convention, en faveur de qui que ce soit, A moins que l'investisseur ait donné son
approbation écrite et préalable à une telle cession ou transfert ;

c) Nonobstant toute disposition de la présente convention à l'effet contraire,
l'investisseur pourra sans approbation préalable du gouvernement, céder,
hypothéquer, nantir ou autre grever ses droits et obligations en vertu de cette
convention afin de lever des fonds de la part d’une ou plusieurs de ses compagnies
affiliées ou tout autre prêteur, afin de financer les activités de l'investisseur et toute
autre obligation résultant de cette convention ;

d) Le gouvernement convient que le bénéficiaire de tout nantissement, hypothèque,
ou toutes autres sûretés aura le droit, soit de perpétuer les activités de l'investisseur
sur les mêmes bases que ce dernier en vertu de la présente convention, soit d'exercer

tous pouvoir de vente accordés par cette cession, hypothèque, nantissement ou
toutes autres sûretés.

ARTICLE 26 : FORCE MAJEURE

Aucun retard ou manquement de SCH SA ou de l'Etat dans l'exécution de l’une des
obligations prévues par la présente convention ne doit pas être considéré comme un
non respect d’une obligation contractuelle lorsque ce retard ou manquement est dû à
un cas de force majeure. La partie qui ne peut s'acquitter de ses obligations par suite
d'un cas de force majeure informe l’autre partie et fournit tous les renseignements
sur le cas de force majeure. Dans tous les cas, la partie victime du cas de force
majeure prend toutes les mesures appropriées pour assurer que l'exécution des
obligations affectées par la force majeure reprendra dans des conditions normales.

Un cas de force majeure affectant les opérateurs et sous-traitants de SCH SA est
considéré comme un cas de force majeure affectant SCH SA dans la mesure où les cas
de force majeure affectent ses activités.

Lorsque, dans le cas de force majeure, l'exécution de l'une quelconque des
obligations prévue par la présente convention est suspendue, la période de
suspension de l'obligation et le temps mis par la partie qui a subi la force majeure
pour réparer le préjudice causé par ladite force majeure ainisi que celui causé au
cours de la période de suspension est ajouté au délai prescrit par la présente
convention pour l'exécution de cette obligation, et tout autre terme de la présente
convention sera prorogé d'autant.

18

ru
1

ARTICLE 27 : LOI APPLICABLE

Cette convention est régie par la loi camerounaise, les principes généraux du droit
international et les pratiques généralement acceptées en matière d'investissement
entre les Etats et les particuliers.

ARTICLE 28 : NOTIFICATIONS

(A)Toutes les notifications, correspondances, déclarations, accords, de quelque
nature que ce soit, souhaitables ou nécessaires dans le cadre de cette convention, Le
seront par écrit et remise soit en mains propres, par téléfax, par courrier |
recommandé, ou par tout autre moyen convenu par écrit entre les parties, seront
adressés à :

Pour SCH SA: BP 382, Yaounde - Cameroon.
Pour le Gouvernement: Le Ministre en charge de l'Economie, YAOUNDE.

(B) Tout changement d'adresse ou de réceptionnaire devra en être notifié à l’autre
partie en avance.

Cette convention est signée en quatre (04) exemplaires originaux en anglais et quatre
(04) exemplaires originaux en français, les deux versions faisant également foi,

Lou ‘ à 19
